Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 11/10/2021, in which claims 6, 11 and 17 are cancelled, claims 1, 3-5, 7-10 and 12-16 are amended and claim 18 is newly added.
Claims 1, 3-5, 7-10, 12-16 and 18 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/EP2018/082241 filed on 11/22/2018.  The instant application claims foreign priority to FR 1771251 filed on 11/23/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 5/22/2020. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 6, 11 and 17 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
With respect to the rejections of claim 15 under 35 § USC 101 and 35 § USC 112(b), Applicant has amended the claim 15 such that it is no longer drawn to a use but instead is drawn to a proper  statutory category of a method reciting an active step. The rejection is hereby withdrawn.
withdrawn.
Upon further consideration, the rejection of claims 1-5, 7-10 and 12-16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0199266), in view of Kashiwabara et al. (BMC Comp. Alt. Med., 2016), further in view of Khiari et al. (J, Food Sci. Tech., 2012), further in view of Gulsen et al. (Eur. Food Res. Tech., 2006), further in view of Atara et al. (Food Chem., May 2017), is hereby withdrawn. The cited secondary references do not motivate one to modify Park, to arrive at the instant invention. Specifically, the secondary references do teach that oxidized onion peels are a valuable industrial product, that the peels comprise quercetin and 2-(3,4-dihydroxybenzoyl)-2,4,6-trihydroxy-3(2H)-benzofuranone, and that  2-(3,4-dihydroxybenzoyl)-2,4,6-trihydroxy-3(2H)-benzofuranone is as good or better with respect to anti-oxidant capacity as quercetin. Hence, it would be prima facie obvious to substitute an oxidized onion peel extract for quercetin, in applications where it is known that the anti-oxidant power of quercetin is critical. However, Park is directed to treating rhinitis or sinusitis and has no teaching that the critical feature of the natural product used for treatment is its’ anti-oxidant ability. The prior art has established that quercetin is effective to treat sinusitis but does so via mechanisms (e.g. protein inhibition) separate from its’ antioxidant capacity. Thus, one would not have a reasonable expectation of success that an oxidized onion peel extract comprising 2-(3,4-
977184
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is Birdsall (US 5,977,184; 1999, PTO-892), which discloses a composition, for intra-nasal administration to treat hay fever, asthma, allergic rhinitis, sinusitis, allergic conjunctivitis and food allergies, comprising sodium chloride, water and quercetin chalcone (see below), which is a tautomer of 2-(3,4-dihydroxybenzoyl)-2,4,6-trihydroxy-3(2H)-benzofuranone. (Cols. 4-6, Formula #2)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Birdsall teaches away from a composition to treat sinusitis or rhinitis comprising quercetin due to quercetin having poor solubility and poor bioavailability. (Col. 1). Thus, there is no motivation to modify Birdsall to add quercetin to the composition. Therefore, the instant composition and its use in a method of treating sinusitis or rhinitis, is found to be novel and not obvious over the prior art. 
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623